Plaintiffs H. W. Hill and others instituted this suit against Otho McDaniel, County Superintendent of Baylor County and the County Trustees of that County, O. H. Harrison, Alvie Martin, Marion McLarty, Mixon Studer and W. W. Smith. The plaintiffs alleged that they are the duly elected, qualified and acting Board of Trustees of Maybelle-Lively School District No. 8, of Baylor County, Texas. The proceeding is essentially one for mandamus against the Superintendent and County Trustees seeking to force the Superintendent to approve a contract plaintiffs had attempted to make for the transportation of children to school, etc.
The defendants answered by general demurrer and general denial and pleaded the existence of another and different contract entered into prior to that set up by the plaintiffs.
The cause was tried before the court without a jury and judgment adverse to the plaintiffs was rendered by the court. There are no findings of fact nor conclusions of law in the transcript. There is, no brief by the appellants. Their attorney, however, appeared before this court and persuasively argued that the record reflected fundamental error which would require a reversal of the judgment below. In response to such argument we have examined the record to determine whether or not such error exists. After a careful consideration thereof we have come to the conclusion that the record reflects no such fundamental error, and it is therefore, the duty of this court to affirm the judgment of the trial court.
It is accordingly so done upon the authority of Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W.2d 811; Id., Tex.Civ.App. 16 S.W.2d 1118.